Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 21-40 are allowed. Claims 1-20 are cancelled.

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a user equipment (UE) configured with a MulteFire (MF) Wideband Coverage Enhancement (WCE) to determine a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols in one of a next subframe or in a subframe after the next 10 subframe in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI of the ePDCCH received during the subframe n-2 or the subframe n-1 thereby improving link quality of control channel.

The Applicants independent claim 1 recites An apparatus of a MulteFire (MF) Wideband Coverage Enhancement (WCE) user equipment (UE), comprising:
one or more processors configured to:
decode, at the MF WCE UE, downlink control information (DCI) received from a base station in an enhanced physical downlink control channel (ePDCCH);

in response to the DCI being received from the base station in the ePDCCH, at the MF WCE UE rather than in a physical downlink control channel (PDCCH), re-interpret a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols of a next subframe and a subframe after the next subframe in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI of the ePDCCH received during the subframe n-2 or the subframe n-1; and
a memory interface configured to send the DCI to a memory.

Regarding claims, 21, 28 and 35, prior art Bashar et al. [US 20150245376] discloses in para [0066] in one configuration, a subframe indicator field can be used to indicate which subframe is scheduled for multi-subframe scheduling. In one example, the subframe indicator field can be implemented by reinterpreting a legacy DCI format field. For example, a 3-bit carrier indicator field (CIF) can be implemented to indicate the DL subframes on the UCT SCell for which the DCI are intended for.

And the prior art Oh et al.   [US 20060013285 A1] discloses in para  [0233]Fig. 14 In operation 1410, the terminal confirms and/or sets the number of uplink subframes to which one uplink transmission configuration is actually applied. The terminal may confirm the number of subframes based on the received uplink configuration information. In this case, the information on the number of subframes is added as a new 

However, combination of prior art of records Bashar and Oh does not discloses 
in response to the DCI being received from the base station in the ePDCCH, at the MF WCE UE rather than in a physical downlink control channel (PDCCH), 
re-interpret a configuration of occupied orthogonal division frequency multiplexing (OFDM) symbols of a next subframe and a subframe after the next subframe in accordance with a subframe configuration for Licensed Assisted Access (LAA) field in the DCI of the ePDCCH received during the subframe n-2 or the subframe n-1;


Therefore, the claims 21, 28 and 35 are allowed for these above reasons. The respective dependent claims of independent claims 21, 28 and 35 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. [US 20120176884] Method, system and apparatus for downlink shared channel reception cooperative
Kamuf et al. [US 20100165847 A1] Method and Apparatus for Robust Transmission of Control Information in a Wireless Communication Network
Kang et al. [US 20160242150 A1] Method for transceiving downlink control information and apparatus for same 
Larsson et al. [US 20180199369 A1] Scheduling in License Assisted Access

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413